Citation Nr: 1427157	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-27 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a left clavicle fracture.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) after November 8, 2008.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

These issues comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that granted an increase from 10 percent to 20 percent for the Veteran's service-connected residuals of a left clavicle fracture, effective January 4, 2007.   The increased rating claim was previously before the Board in November 2011, at which time it was remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued a June 2012 supplemental statement of the case, the claim has been returned to the Board for further appellate review.

Generally, a claim of entitlement TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the pendency of the appeal, with respect to the issue of entitlement to a rating in excess of 20 percent of the Veteran's service-connected residuals of a left clavicle fracture, the Veteran submitted a claim of entitlement to TDIU.  This claim was denied in a November 8, 2008 rating decision; the Veteran did not appeal.  In December 2011, the Veteran underwent a VA examination to assess the severity of his service-connected residuals of a left clavicle fracture.  The examiner indicated that the Veteran's service-connected residuals of a left clavicle fracture negatively affected his ability to work, specifically in regard to physical employment.  As entitlement to TDIU has already been adjudicated prior to November 8, 2008, the Board finds that the issue of entitlement to TDIU has been raised for the period after November 8, 2008.  Consequently, the Board concludes that a claim for TDIU after November 8, 2008 has been raised and is properly within the Board's jurisdiction.  Id.  The issue of entitlement to TDIU after November 8, 2008 will be addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's residuals of a left clavicle fracture included left shoulder pain; weakness; stiffness; subjective instability or giving way; subjective locking; fatigability; lack of endurance; impairment of range of motion that was no worse than 45 degrees of abduction; malunion of the clavicle; and muscle atrophy.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of a left clavicle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5201, 5203, 5304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Prior to the initial adjudication of the Veteran's above-captioned claim, the RO's October 2007 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2007 letter also notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of her disabilities and the different types of evidence available to substantiate her claims for higher ratings.  Further, this letter informed him of the general regulatory requirements to obtain higher ratings and the need to submit evidence of how such worsening affected her employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  In a June 2008 letter, the Veteran was provided the specific regulatory rating criteria to obtain higher ratings.  Id.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and documentation associated with his application for disability benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issues being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120. 

Additionally, during the pendency this appeal, the Veteran was afforded VA examinations in November 2007 and December 2011 in order to ascertain the severity of his service-connected residuals of a left clavicle fracture.  Both of the VA examiners reviewed the Veteran's claims file, and treatment records, and administered thorough clinical examinations, all of which allowed for fully-informed evaluations of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In November 2011, the Board remanded the Veteran's claim of entitlement to a rating in excess of 20 percent for his service-connected residuals of a left clavicle fracture for further development.  Specifically, the Board requested the AOJ to attempt to obtain the documentation associated with the Veteran's application for disability benefits from the Social Security Administration; the Veteran's relevant VA treatment records dated in and after June 2005 that were not already associated with the claim file; and to ask the Veteran to submit or identify any additional evidence pertaining to the severity of his service-connected residuals of a left clavicle fracture.  The Board also directed the AOJ to provide the Veteran with a VA examination to ascertain the severity of his service-connected residuals of a left clavicle fracture.  While the Veteran's claim was in remand status, the AOJ obtained the documentation associated with the Veteran's application for disability benefits from the Social Security Administration, as well as his relevant VA treatment reports dated in and after June 2005.  In December 2011 and January 2012, the RO also sent the Veteran a letter requesting him to submit or identify any additional evidence in support of his claim.  In December 2011, the Veteran was provided a VA examination to ascertain the severity of his service-connected residuals of a left clavicle fracture.  Based on the above, the Board finds that the RO substantially complied with the November 2011 remand directives and, thus, a remand for corrective actions is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board will address the merits of the Veteran's increased rating claim herein.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  See Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran originally submitted a claim for service connection for an injured collar bone in January 1975, which was granted in a March 1975 rating decision.   In that rating decision, a non-compensable rating was assigned, effective from January 13, 1975.  The non-compensable rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, which concerns impairment of the clavicle or scapula. 

In a July 1996 rating decision, the disability rating assigned to the Veteran's service-connected residuals of a left clavicle fracture was increased to 10 percent, effective April 12, 1996, pursuant to Diagnostic Code 5203 and Diagnostic 5304, hyphenated as 5304-5203.  See 38 C.F.R. § 4.27 (2013); Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Diagnostic Code 5304 concerns injuries to Muscle Group IV, which includes the intrinsic muscle of the shoulder girdle (supraspinatus, infraspinatus and ters minor, subscapularis, and coracobrachialis).  38 C.F.R. § 4.73, Diagnostic Code 5304.  The RO included consideration of Diagnostic Code 5304 because the evidence of record demonstrated that the residuals of the Veteran's left clavicle fracture included left shoulder muscle atrophy.  

In the December 2007 rating decision, the RO granted an increase from 10 percent to 20 percent for the Veteran's service-connected residuals of a left clavicle fracture, effective January 4, 2007, pursuant to Diagnostic Code 5201 and Diagnostic Code 5304, hyphenated as 5304-5201.  See 38 C.F.R. § 4.27; Tropf, 20 Vet. App. at 321.  Diagnostic Code 5201 pertains to limitation of arm movement.

The Board will consider each of these diagnostic codes in determining whether the evidence of record establishes entitlement to a rating in excess of 20 percent for the Veteran's service-connected residuals of a left clavicle fracture.  

Additionally, in determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Preliminarily, handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, minor, as opposed to major, shoulder disability ratings are applicable.  38 C.F.R. § 4.69 (2013).

Under Diagnostic Code 5201, a 20 percent disability evaluation is contemplated for limitation of motion of the minor arm at shoulder level or to midway between the side and shoulder level.  A maximum 30 percent disability evaluation is warranted when the minor arm is limited to 25 degrees from the side (abduction).  38 C.F.R. § 4.71a, Diagnostic Code 5201, Plate I (2013).

According to a January 2007 VA rheumatology note, range of motion testing demonstrated that the Veteran's left shoulder abduction was to 45 degrees, with diffuse pain reproducible at that point.

A January 2007 VA physical therapy report showed that the Veteran's left shoulder range of motion with respect to abduction was to 90 degrees.

In November 2007, the Veteran underwent a VA examination to ascertain the severity of his service-connected residuals of a left clavicle fracture.  Range of motion testing during the examination demonstrated that the Veteran's left shoulder abduction was to 90 degree, at which point the Veteran endorsed pain radiating to his neck.

In December 2011, the Veteran underwent another VA examination.  The examiner administered range of motion testing that showed left shoulder abduction to 170 degrees.

The Board finds that the evidence of record does not demonstrate that the Veteran's service-connected residuals of a left clavicle fracture include limitation of abduction to 25 degrees from his side (abduction) for any distinct period during the pendency of this appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In making this determination, the Board considered whether there was any additional functional loss not contemplated in the 20 percent rating for the Veteran's residuals of a left clavicle fracture.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40. 

Throughout the pendency of this appeal, the Veteran endorsed experiencing pain, weakness, stiffness, instability or giving way, locking, fatigability, and lack of endurance associated with his residuals of a left clavicle fracture.  He denied swelling, heat, and redness.

The January 2007 VA Rheumatology note demonstrated that the Veteran underwent a physical examination that showed no erythema, swelling, or deformity on visual inspection.  The Veteran described his left shoulder pain as diffuse, and there was no pin-point tenderness.

The January 2007 VA physical therapy report showed that the Veteran endorsed constant pain of varying intensity.  Strength testing of the left shoulder demonstrated 4-/5 in external rotation and 4/5 in internal rotation. 

The November 2007 VA examiner did not administer repeat range of motion testing.  However, the examiner indicated that the Veteran experienced painful motion.  Further, the examiner found that the Veteran's left shoulder was additionally limited by pain, fatigue, weakness, incoordination, and lack of endurance after repeat usage and during flare-ups, with pain being the major functional impact.  Strength was determined to 4/5.  The examiner concluded that the Veteran experienced subjective pain and limited range of motion, with mild to moderate functional limitations and flare-ups.

A September 2007 Social Security Administration decision letter demonstrated that his application for disability benefits was successful.  Therein, the Federal Reviewing Official reviewed the Veteran's relevant treatment reports.  The Board will address the evidence contained in that letter and the underlying evidence that pertains to the Veteran's left shoulder disability.  The official consulted Kirby von Kessler, M.D., who determined that the Veteran had "severe" arthritis in his left acromioclavicular joint.  The official then found that the Veteran was capable of lifting and carrying up to 10 pounds frequently and 20 pounds occasionally, and should never reach overhead.  Dr. von Kessler supported each of these findings.  The official indicated that the Veteran endorsed severe pain in his left shoulder, which was also demonstrated by the underlying evidence.  The evidence associated with the Veteran's application for disability benefits from the Social Security Administration did not include a functional assessment that pertained solely to the Veteran's left clavicle/shoulder.  The official ultimately determined that the Veteran was disabled based on all of his conditions (including right shoulder, bilateral arms, and bilateral hands), not simply his left clavicle/shoulder disability. 

During the December 2011 VA examination, the Veteran reported progressively worsening pain and "some" limited movement and weakness.  Although he stated that he was unable to perform yard work, the Veteran reported that he was able to manage all of his activities of daily living, such as grocery shopping.  Range of motion testing demonstrated that, even though the Veteran's left shoulder abduction was to 170 degrees, painful motion began at 90 degrees.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Following repeat range of motion testing, the Veteran's left shoulder abduction was further limited to 160 degrees.  The examiner then indicated that the Veteran did not experience additional limitation in his range of motion following repetitive use, but there he did experience functional loss and/or function impairment due to less movement than normal; weakened movement; excess fatigability; and pain on movement.  There was no tenderness; no guarding; strength was 5/5 in left shoulder abduction and flexion; no ankylosis; no recurrent dislocation of the glenohumeral joint; and no mechanical symptoms.

Based on the above, the Board finds that the Veteran experienced additional functional loss due to his service-connected residuals of a left clavicle fracture that is not contemplated in the assigned 20 percent rating.  However, even with consideration of this evidence and the Veteran's lay assertions, the Board finds that his disability picture does not more nearly approximate the criteria for the maximum 30 percent rating under Diagnostic Code 5201 due to functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Accordingly, an evaluation in excess of 20 percent for the Veteran's service-connected residuals of a left clavicle fracture is not warranted based on additional functional loss.
The Board also considered whether a rating in excess of 20 percent is warranted for the Veteran's service-connected residuals of a left clavicle fracture under Diagnostic Code 5203 and Diagnostic Code 5304 given that there is evidence of record demonstrating malunion of the clavicle and muscle atrophy.  However, the maximum available rating available under these diagnostic codes is 20 percent.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5203, 5304.  Given that a 20 percent rating has already been assigned to the Veteran's service-connected residuals of a left clavicle fracture, additional consideration under these diagnostic codes is not warranted.

In making the above determinations, the Board observes that the record included evidence of treatment for non-service-connected disabilities and symptoms, including numbness, associated with the Veteran's left arm, specifically, post-operative Dupuytren's contractures and post-operative carpal tunnel syndrome.  Further, there is evidence that the Veteran underwent cubital tunnel surgery.  The symptoms associated with these disabilities and/or their post-operative residuals were not considered herein because they have been specifically associated with non-service-connected disabilities and there has been no demonstration that these disabilities or symptoms are associated with the Veteran's service-connected residuals of a left clavicle fracture.  See Mitleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service-connected).

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture associated with the Veteran's service-connected residuals of a left clavicle fracture are not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected residuals of a left clavicle fracture are evaluated as musculoskeletal disability and a muscle disability pursuant to 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5201, 5203, and 5304, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id. 

Throughout the pendency of this appeal, the Veteran endorsed left shoulder pain, weakness, stiffness, subjective instability or giving way, subjective locking, fatigability, and lack of endurance.  Further, the Veteran's residuals of a left clavicle fracture included impairment of range of motion, malunion of the clavicle, and left shoulder muscle atrophy.  When comparing the severity of this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented the 20 percent rating already assigned.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  This is especially true given that the Board considered whether a higher rating was warranted based on additional functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Ratings in excess of 20 percent are provided for certain manifestations of minor-handed clavicle disabilities, but the evidence demonstrated that those manifestations were not present for any distinct period during the pendency of this appeal.  The criteria for a 20 percent rating, in addition to consideration of additional functional loss, reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not warranted.  See 38 C.F.R. § 4.71a, 4.73, Diagnostic Codes 5201, 5203, 5304; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a rating in excess of 20 percent to the Veteran's residuals of a left clavicle fracture, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for residuals of a left clavicle fracture is denied.


REMAND

As discussed in the Introduction, the Board found that the evidence of record reasonably raised the issue of entitlement TDIU for the period after November 8, 2008.  Rice, 22 Vet. App. 453.  As this claim has not been developed or adjudicated by the RO, the Board finds that a remand is necessary in order for the RO to undertake such actions.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history after November 8, 2008.
 
2.  After undertaking all additional development that is deemed necessary, the RO must then adjudicate the issue of entitlement to TDIU after November 8, 2008, to include consideration of all relevant evidence of record.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


